Case 1:17-cv-02240-REB-KMT Document 110 Filed 03/20/19 USDC Colorado Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
                                    Judge Robert E. Blackburn

 Civil Action No. 17-cv-02240-REB-KMT

 MANUEL LABBE JR.,

          Plaintiff,

 v.

 DILLON COMPANIES, INC., d/b/a King Soopers, a Colorado foreign corporation,

          Defendant.


                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT

 Blackburn, J.

          This matter is before me on the Defendant’s Motion for Summary Judgment [#56]1

 filed August 15, 2018. The plaintiff filed a response [#68], and the defendant filed a reply

 [#77].

          I have jurisdiction over this case under 28 U.S.C. § 1331 (federal question). I have

 reviewed the motion for summary judgment, the response, the reply, and the apposite

 arguments, authorities, and evidence presented by the parties. It is apparent that there exist

 genuine disputes as to material facts that are not appropriate for summary resolution.

          THEREFORE, IT IS ORDERED that the Defendant’s Motion for Summary

 Judgment [#56] is denied.

          Dated March 20, 2019, at Denver, Colorado.

                                                          BY THE COURT:




            1
               “[#56]” is an example of the convention I use to identify the docket number assigned to a
   specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
   convention throughout this order.
